Citation Nr: 1811144	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-13 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Propriety of reduction of the Veteran's lumbar strain from 20 percent to noncompensable on September 1, 2011.

2.  Entitlement to service connection for an acquired psychiatric disability to include depression.

3.  Entitlement to a compensable rating for migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1999 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 and July 2013 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that there is evidence of outstanding VA treatment records.  In January and February of 2018 a series of VA memoranda were added to the Veteran's VA claims file.  These memoranda detailed VA examinations that were completed; however, these examinations were not added to the Veteran's claims file.  Before adjudication can proceed, these VA examinations should be added to the Veteran's claims file.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  Additionally, the last Statement of the Case (SOC) was completed in April 2014, almost four years ago.  With the addition of the VA examinations, noted above, the Board finds that a subsequent Supplemental Statement of the Case (SSOC) should be completed and dispatched to the Veteran before adjudication proceeds. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

The Veteran should also be notified that the Board does not have access to the VA electronic medical records system (i.e. CAPRI), and thus, medical records uploaded by VBA which creates the need for the Veteran to identify dates ranges of treatment and facility to ensure that all medical records which are pertinent to his claim are collected in an expeditious manner.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the VETERAN AND HIS REPRESENTATIVE MUST BE FURNISHED A SUPPLEMENTAL STATEMENT OF THE CASE and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.   



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



